       Case 3:21-cr-00361-WQH Document 30 Filed 03/31/21 PageID.56 Page 1 of 1

                                                                                                r--('."",: ---~~:;if:-:-,,~,--

                                  UNITED STATES DISTRICT COURT                                 I      r-~- · t.J___ 1
                                                                                                                    ~;



                                        '
                                                          1
                                                                                        .. L'..:'.-.,~-----7
                                                                  C ase N o. 21 er0361 -WVH                  ;,:;", U; G,,co'.'.'/~~k
                                                                                                           ~r-r--·---
                                             Plaintiff,
                       vs.
                                                                  JUDGMENT OF DISMISSAL
AZIELLE BECERRA QUEZADA

                                            Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

 rgJ
       an indictment has been filed in another case against the defendant and the Court has
       granted the motion of the Government for dismissal of this case, without prejudice; or

 •     the Court has dismissed the case for unnecessary delay; or

 •     the Court has granted the motion of the Government for dismissal, without prejudice; or

 •     the Court has granted the motion of the defendant for a judgment of acquittal; or

 •     a jury has been waived, and the Court has found the defendant not guilty; or

 •     the jury has returned its verdict, finding the defendant not guilty;

 rgJ   of the offense(s) as charged in the Indictment/Information:
 rgJ   Ct 1- 21:952, 960 - Importation of Methamphetamine (Felony)




 Dated:         ~ ,/2 o6-          t
                                                              ~
                  I                                           Hon. Bernard G. Skomal
                                                              United States Magistrate Judge
